DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLaughlin, US 2010/0249553.
In regard to claim 1, MacLaughlin, US 2010/0249553, discloses a device comprising:
a flat substrate (see figure 1, element 12 and para 24); and 
a film (see figure 1, element 14) on a first side of the flat substrate, the film having two electrodes (see figure 1, element 16) and an insulating material (see figure 1, element 14) between the two electrodes, wherein the insulating material including a chemical adhesive (elastomeric compositions such as silicon) applied to a first side of the insulating material (see para 25); 
a conduit (see figure 1, element 18) to conduct power to the at last one electrode from a power supply (see para 25); 
a sensor (see figure 4, element 60) integrated into the electroadhesion device, the sensor configured to collect sensor data regarding a material type of material that contacts the two electrodes (see para 38-41 and 44); 
a sensor control circuit (see figure 4, element 62) in communication with the sensor, the sensor control circuit configured to determine the material type that contacts the two electrodes, based on the sensor data (see para 41 and 45); and 
a digital switch (see figure 2, elements 34 and 44 and figure 4, element 92) in communication with the sensor and sensor control circuit, the digital switch configured to control a voltage output of the two electrodes based on data from the sensor control circuit, wherein the electrodes generate an electroadhesive force that secures the flat substrate and electrodes to the material (see para 29-30 and 45).
In regard to claim 5, MacLaughlin, US 2010/0249553, discloses the device of claim 1 wherein the digital switch control of the voltage output of the two electrodes is based on data from the sensor control circuit of the material type (see para 41).
In regard to claim 7, MacLaughlin, US 2010/0249553, discloses the device of claim 1 further comprising a voltage converter (see figure 2, element 38) in communication with the power supply and the power conduit, the voltage converter configured to convert low voltage to high voltage for the two electrodes (see para 31-32).
In regard to claim 8, MacLaughlin, US 2010/0249553, discloses the device of claim 1 wherein the voltage converter is adjustable by signals from the sensor control circuit (see para 31-32).
In regard to claim 9, MacLaughlin, US 2010/0249553, discloses the device of claim 1 wherein the digital switch is capable of on/off response times of less than about 50 milliseconds (see para 30).

Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0133062, discloses an electronic device with electrodes the provide electroadhesion.  US 2014/0036404, discloses an electronic device with an electroadhesive gripping system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs